DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 20, the prior art of record Mori et al. (US 2012/0113297 A1, cited by applicant) discloses an image processor (Fig.1: analog signal processing unit 4, video processing unit 9, face detection unit 8 and microcomputer 11) comprising:
an acquirer (Fig.1: analog signal processing unit 4 corresponds to the acquirer in the claim) configured to acquire a first pixel value obtained by making a pixel value in a first image ([0035-0036]: long exposure signal corresponds to the first pixel value in the claim) captured in a first exposure time ([0035]: long exposure signal is an image signal with a long exposure time; the long exposure time corresponds to the first exposure time in the claim) correspond to a predetermined sensitivity (any sensor has a corresponding sensitivity; the corresponding sensitivity corresponds to the predetermined sensitivity), a second pixel value obtained by making a pixel value in a second image ([0035-0036]: short exposure signal corresponds to the second pixel value in the claim) captured in a second exposure time shorter than the first exposure time correspond to the predetermined sensitivity ([0035]: the short exposure time corresponds to the second exposure time in the claim);
a synthesizer (Fig.1: signal synthesizing unit 10) configured to synthesize the first pixel value and the second pixel value in a predetermined ratio to obtain a composite value ([0038]: “The signal synthesizing unit 10 has a function that synthesizes the long exposure signal and the short exposure 
a generator (Fig.1: signal synthesizing unit 10) configured to generate a high dynamic range image using at least the first image and the second image ([0038]: “The signal synthesizing unit 10 has a function that synthesizes the long exposure signal and the short exposure signal and generates a video output signal with an expanded dynamic range”.  Also see Fig.3, [0051]: “if the luminance level of the weighted long exposure signal is at least a predetermined saturation level, the exposure control (electronic shutter control) is performed using the long exposure signal and the short exposure signal (S6)”) based on the predetermined value output by the output unit (see exposure control in Fig.4.  The long exposure signal and the short adequate exposure signal at the end of the exposure control process are used in the synthesizing process).
However, the prior art of record fails to disclose or reasonably suggest: acquire “a third pixel value obtained by making a pixel value in a third image captured in a shorter exposure time than the first exposure time and captured in a longer exposure time than the second exposure time correspond to the predetermined sensitivity; 
an output unit configured to output the third pixel value as a predetermined value when the third pixel value has been saturated and the composite value is less than the third pixel value” in combination with other limitations recited in the claim.

With regard to independent claim 36, the prior art of record Mori et al. (US 2012/0113297 A1, cited by applicant) discloses an image processing method comprising:
acquiring a first pixel value obtained by making a pixel value in a first image ([0035-0036]: long exposure signal corresponds to the first pixel value in the claim) captured in a first exposure time ([0035]: long exposure signal is an image signal with a long exposure time; the long exposure time 
determining that a flicker has occurred in the second pixel value when the first pixel value is saturated and the second pixel value corresponding to the first pixel value is less than the first pixel value ([0060]: the representative luminance level of the long exposure signal is calculated using luminance date of the weighting-processed long exposure signal.  If the representative luminance level rises to the saturation level or higher, the exposure control is performed using the long exposure signal and the short exposure signal.  By performing the above exposure control, the flickering noise due to short exposure signal can be suppressed.  Para.[0060] mentions “occurrence of the noise due to a short exposure signal (flickering)”; thus, the process of determining a flicker is inherently included).
However, the prior art of record fails to disclose or reasonably suggest: “acquiring a third pixel value obtained by making a pixel value in a third image captured in a third exposure time shorter than the first exposure time and longer than the second exposure time correspond to the predetermined sensitivity, and further comprising determining that a blur has occurred when the second pixel value and the third pixel value are equal to each other and the first pixel value differs from the second pixel” in combination with other limitations recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2012/0194686 A1) discloses an electronic device including image sensor and processing circuitry.  The image sensor is used to capture multiple exposure images.  The processing circuitry is used to combine multiple exposure images into high-dynamic-range images.
Ono (US 2017/0041542 A1) discloses an image processing device includes an intensity ratio calculation unit configured to calculate a ratio relating to an intensity of a signal value at a predetermined position in an image captured under different exposure conditions, and a contribution calculation unit configured to calculate a contribution indicating whether an intensity ratio calculated by the intensity ratio calculation unit is derived from a periodic noise component or is derived from motion.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696